In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Steinhardt, J.), dated November 23, 1999, which, in effect, denied their motion for leave to enter a judgment in their favor on the issue of liability upon the defendant’s default in appearing or answering.
Ordered that the order is reversed, on the law, with costs, and the motion is granted.
The Supreme Court improperly denied the plaintiffs’ motion for leave to enter a judgment in their favor on the issue of liability upon the defendant’s default in appearing or answering. The defendant failed to demonstrate either a reasonable excuse for the delay in serving her answer or a meritorious defense (see, Feiger v Milgrom, 270 AD2d 452; Gurreri v Village of Briarcliff Manor, 249 AD2d 508; Pumarejo-Garcia v McDonough, 242 AD2d 374). The defendant’s contention that the plaintiffs had agreed to allow her to serve a late answer is based on factual allegations which are dehors the record, and thus, is not reviewable on appeal (see, Knolls Coop. Section No. 2 v Evans Dev. Corp., 169 AD2d 690). O’Brien, J. P., Sullivan, Krausman, Goldstein and Schmidt, JJ., concur.